979 F.2d 851
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin SIERS, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 92-5545.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1992.

1
Before BOGGS and SILER, Circuit Judges, and LAMBROS, Chief District Judge.*

ORDER

2
Darwin Siers moves for in forma pauperis status and appeals the district court's judgment denying his federal petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241.   Siers was convicted of attempted murder and is serving a ten year sentence.   This case has been referred to a panel of the court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Siers claimed that the United States Parole Commission (Commission) erroneously determined that he must serve at least one hundred months of his ten year sentence rather than paroling him after serving one-third of his sentence.


4
The district court denied the petition as the Commission's factual findings upon which the offense severity rating is based are not subject to review by the district court.   See Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir. 1984).  Siers raises basically the same argument on appeal.  He also requests counsel in his appellate brief.


5
Upon consideration, we affirm the district court's judgment for the reasons stated in its Order Denying Petition For Writ of Habeas Corpus dated February 13, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion to proceed in forma pauperis is granted, and the motion for appointment of counsel is denied.



*
 The Honorable Thomas D. Lambros, Chief U.S. District Judge for the Northern District of Ohio, sitting by designation